The case of Currier v. Sutherland, 54 N.H. 475, is authority that exempted property may, by the debtor, be sold in fraud of creditors. And when the title to exempted property has passed to another by sale, the proceeds in the hands of the vendee are not exempted from attachment by trustee process. Manchester v. Burns, 45 N.H. 482; Wooster v. Page,54 N.H. 125. The benefit of exemption is given by the statute to the debtor, and not to another person to whom the debtor may have sold the property, and nothing is left to be inferred. Somers v. Emerson,58 N.H. 48, 49.
The defendant purchased the hay, but permitted the possession to remain with the debtors, and the want of a change of possession was not satisfactorily explained. Whether or not there was fraud in fact was immaterial. Want of a change of possession in law made the sale fraudulent as to the vendors' creditors, and the defendant could not, in answer to the action, set up any right of the vendors to exemption. None of the hay was exempt.
Case discharged.
BINGHAM, J., did not sit: the others concurred.